DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claim 3 is cancelled.  Claims 1 and 4-7 are amended.  Claims 1, 2 and 4-20 are pending.

Allowable Subject Matter
Claims 1, 2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 was found to be allowable because the phase delaying component is on the light emitting path of the green laser light emitting region and the blue laser light emitting region, the second direction is equal to the third direction, and a polarized direction of each of the green laser light and the blue laser light after being transmitted through the phase delaying component is changed by 90 degrees. 

Claims 2 and 4-13 are allowable as being dependent on claim 1.

Claim 14 was found to be allowable because the combination of a diffusion wheel configured to rotate and diffuse the combined beam contracted by the beam shaping component; an optical homogenizing component configured to homogenize the 

Claims 15-20 are allowable as being dependent on claim 14.

The closest available prior art Shun (JP 2017015955A) discloses a laser projector (HUD device 1 of figs. 1-3),comprising: a laser assembly (synthetic laser light generator 10 of fig. 3) comprising a red laser light (para. 0016; red LD 11r corresponds to a red laser light source and illustrated in fig. 3) emitting region configured to output a red laser light (para. 0016), a blue laser light (blue LD 11b corresponds to a blue laser light source and illustrated in fig. 3) emitting region configured to output a blue laser light (para. 0016), and a green laser light (green LD 11g corresponds to a green laser light source and illustrated in fig. 3) emitting region configured to output a green laser light (para. 0016), wherein red laser light is polarized in a first direction (para. 0016; , the polarization axis lp of the red laser light R from the red LD 11r is the polarization axis of the green laser light G and the blue laser light B from the green LD 11g and the blue LD 11b when viewed from the direction along the light axis la of the red laser light R. It extends in a direction orthogonal to Ip.), the green laser light is polarized in a second direction (illustrated in fig. 6; the green laser is oriented 90 degrees with respect to the red laser), the blue laser light is polarized in a third direction, and the first direction is different from at least one of the second direction or the third direction (illustrated in fig. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        17 November 2021
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882